DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 02/21/2022 is acknowledged.  The traversal is on the ground(s) that searching all claimed inventions would not impose an undue search burden on the Office, and the International Searching Authority did not determine the original claims lacked unity of invention.  Upon practical consideration of the degree of interdependence of the alternatives presented in relation to the state of the art as revealed by search results, and upon consideration of the instant case on its merits, the benefit of any doubt regarding unity of invention is given to the applicant in accordance with MPEP 1850 and the restriction requirement is withdrawn. Claims 1-11 are examined herein.

 Claim Interpretation
It is noted that the claims repeatedly cite the term “optionally.” While the term in the context of the instant claims is not indefinite, because the alternatives are covered, any limitation preceded by the term “optionally” does not necessarily limit the scope of the claim in terms of patentability. The limitations have been considered for the purpose of examination.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “no energy source as heat or radiation is applied during or between 1) to 3) prior to the printing of at least 10, optionally 20 layers,” in claim 9. Even through the limitation is a negative limitation, “energy source” is still a generic placeholder for applying heat or radiation. Corresponding structure for performing the recited function is not found in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-9 and 11 are objected to because of the following informalities:  
Claims 1-9 begin with “Method,” instead of “A method…” (claim 1) and “The method…” (dependent claims).
Claim 1 recites “the said 3D printer…” in lines 5-6. The claim can use “the” or “said” to refer back to the previously introduced 3D printer but using both is redundant.
Claim 1 recites in step 3), “with independently selected silicone composition,” which Examiner believes should read “with an independently-selected silicone composition…”
Claim 1 recites in step 3), “…for any additionally layer needed,” which Examiner believes should read “for any additional layer.”
Claim 1 recites in step 4), “allowing the first and subsequent layers to crosslink,” which needs to be corrected as “allowing the first and subsequent layer or layers to crosslink…”
Claim 1 recites in step 4), “to obtain a silicone elastomer article,” which clearly refers back to the previous citation of “a silicone elastomer article” in lines 1-2. However, the latter citation in step 4) needs to be corrected to “the silicone elastomer article” for the purpose of claim language consistency.
Claim 1, in part (A), is missing a comma after “per molecule”.
In claim 1, part (C), Examiner believes the comma after “compound” should be removed.
Claims 2-3 recite the limitation “the total weight” in line 3. While the limitation is understandable, the examiner recommends modifying to recite “a total weight” for the purpose of claim language consistency.
Claims 2-3 and 5, which recite percent composition of chemical components, use the form, e.g., 0.3% weight or 4% weight, and these limitations are typically written as a percentage by weight.
Claims 2-3 and 5 should recite “the” before the composition constituents being modified to clearly refer back to the components introduced claim 1 (e.g., for claim 5, “from 55 to 80% by weight of the at least one organopolysiloxane compound A”).
Claim 4 contains a misplaced underscore in line 2, “more_hydroxyl”.
Claim 5 recites in lines 1-2, “wherein at least one silicone composition,” which needs to be corrected to “wherein at least one of the first and second silicone composition…”
Claim 7 recites “a nozzle with an average diameter comprise from 50 to 200 μm,” which Examiner believes should read “a nozzle with an average diameter from 50 to 200 μm”.
Claim 8 needs additional punctuation for readability, e.g., “…wherein, when printing, the distance between the nozzle and the substrate or the previous layer is from 70 to 130%, optionally from 80 to 120%, of the nozzle average diameter.” Note the term “comprised” is not needed.
Claim 9, in line 2, recites “during or between 1) and 3)” While it is understood that the claim refers back to steps 1) and 3) of claim 1, it is recommended to positively refer to these steps, e.g., “during or between the steps 1) and 3)” for consistency and readability.
While the scope of claim 11 is unclear, as outlined in the below section, the claim is also objected to regarding the recitation of “a 3D printer, optionally selected from an extrusion 3D printer or a material jetting 3D printer.” In view of the instant disclosure, the 3D printer can only be an extrusion 3D printer or a material jetting 3D printer. Making the choice of one of these optional appears to attempt to broaden the scope of the claim outside of the bounds of the instant disclosure.
Appropriate correction for the above issues is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the claim limitation “no energy source as heat or radiation is applied during or between 1) and 3) prior to the printing of at least 10, optionally 20 layers,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes that heating or irradiating can be used to expedite curing (p. 8). The only structure disclosed for heating is a UV oven (p. 9), but this structure is described for the function of sterilization of the final article. The function is different from the claimed function regarding heat or radiation application in the context of process steps 1-3 (prior to obtaining a final article). Other corresponding structure that can be considered to perform the function is not found in the instant disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is recommended to consider removal of “energy source” from the claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 1, in step 3), recites “with independently selected silicone composition” which renders the claim vague and indefinite. It is not clear if the selected silicone composition refers to the previously cited first or second silicone composition or refers to a new silicone composition that has not been previously defined. Clarification is requested.
Claims 2-3 recite “the total weight of silicone composition” which renders the claims vague and indefinite. Prior to the cited limitation, the claims recite “a first silicone composition” and “a second silicone composition,” and it is not clear if the limitation considers a total weight of the first, the second, or both the first and second compositions. Clarification is requested.
Claim 8 recites the limitation "the distance" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A distance as not been previously defined by the claims.
Claim 9 recites “wherein no energy source as heat or radiation is applied…” rendering the scope of the claim unclear. It is not clear if the claim is intended to require no heat or radiation is applied by an energy source, or no energy such as heat or radiation is applied, or something else. Clarification is requested.
Claim 11 recites “A silicone composition...as set forth in claim 1 with a 3D printer,” rendering the claim indefinite. It is not clear what is being claimed – a silicone composition, a silicone composition and a 3D printer, or a silicone composition used with a 3D printer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al., US 20180066115 A1 (“Achenbach”), previously made of record and corresponding to WO 2017081028 A1, provided in Applicant’s IDS.

Regarding claim 1, Achenbach teach a process for 3D printing of elastomeric shaped bodies using crosslinkable silicone compositions (Abstract, [0002], [0017]-[0018], [0181]). The 3D printing process is described as a DOD (drop-on-demand) method using a jetting nozzle to deposit the silicone compositions in layers of the desired geometry ([0219], [0225], claim 17). The addition-crosslinkable silicone compositions taught by Achenbach correspond to those of claim 1 comprising:
At least one organopolysiloxane compound A comprising, per molecule, at least two C2-C6 alkenyl radicals bonded to silicon atoms (organosilicon compound A [0054]-[0066], [0188]-[0190]),
At least one organohydrogenopolysiloxane compound B comprising, per molecule, at least two hydrogen atoms bonded to an identical or different silicon atom (SiH-functional organosilicon compound B [0067]-[0074], [0191]-[0193]),
At least one catalyst C consisting of at least one metal or compound from the platinum group (catalyst C [0085], platinum [0194]),
At least one reinforcing silica filler D (reinforcing filler D, preferably silica [0091]-[0100], silica [0195]), 
At least one organopolysiloxane-polyoxyalkylene copolymer E (rheological agent E [0101]-[0164], see [0148]-[0156], [0212]-[0213]), and
At least one crosslinking inhibitor F (inhibitor [0086], [0173], [0214]).

Achenbach shows a specific example of the composition for Examples 26-27 of Table 4 (p. 14). 

A further description of the printing process according to Examples 26-27 is not provided, and so Achenbach does not explicitly disclose the process steps of claim 1 using the specific composition. 
However, one of ordinary skill in the art would understand that the DOD printing process of depositing layers to form silicone elastomer parts of different geometry in the context of the invention (as described in [0219], [0225]-[0227], [0234]) typically involves, at least, 1) printing the composition on a substrate with a material jetting 3D printer to form a first layer, 2) printing the composition on the first or previous layer with the 3D printer to form a subsequent layer, 3) optionally repeating the previous step to form additional layers, and 4) allowing the first and subsequent layers to crosslink, optionally by heating, to obtain a silicone elastomer article.
It is noted that the limitation of instantly claimed step 4 does not explicitly require steps 1-3 to be complete before crosslinking takes place. While step 4 requires at least a first and a subsequent layer are present, it does not limit crosslinking to take place only after all subsequent layers are deposited. It is improper to read a specific order of steps into a method claim where, as a matter of logic or grammar, the language of the method claims does not impose a specific order on the performance of the method steps, and the specification does not directly or implicitly require a particular order (MPEP § 2111.01 II). 
The generic description of the Achenbach process involves continuous irradiation and resultant crosslinking of the deposited material ([0225]), while a specific illustrative example using a modified composition of the invention performs layer-by-layer buildup without UV irradiation, and then the green body is crosslinked by irradiating (Example 7, [0234]). Both scenarios read on the process of the instant claim 1 with the limitation of step 4. 
Since further details of the printing process for Examples 26-27 are not explicitly disclosed, it would have been obvious to one of ordinary skill in the art that Achenbach teaches the composition used in the generic process of [0225], and alternatively, it would have been obvious to apply the similar composition of Examples 26-27 in the disclosed process of Example 7 with a reasonable expectation of success. 
It is noted that the first, second, and independently selected silicone compositions of claim 1 can be a same composition used for all steps. It is noted that the generic “printing” steps of steps 1-3 are common to extrusion/jetting additive manufacturing methods other than specifying the composition (i.e., the printing steps 1-3 do not appear to distinguish over any extrusion/jetting printing process using the claimed composition).

Regarding claim 2, Achenbach teaches the method according to claim 1. In the specific examples referred to for claim 1, Achenbach does not disclose the silicone compositions comprise at least 0.3% by weight of component E with respect to the total weight of the silicone composition.
The illustrative Examples 26-27 require 0.1% by weight of component E (p. 14). However, the invention provides for the silicone composition comprising 0.01-2% by weight of the rheological agent, preferably 0.05-1% by weight, and more preferably 0.1-0.5% by weight (see [0037], [0110], [0170]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify the silicone composition of Achenbach to comprise at least 0.3% by weight of the at least one component E with respect to the total weight of the silicone composition because Achenbach teaches a percent composition for the claimed component in the composition overlapping the claimed range.

Regarding claim 3, Achenbach teaches the method according to claim 1.  In the specific examples referred to for claim 1, Achenbach does not disclose the silicone compositions comprise from 0.6% to 4% by weight of component E with respect to the total weight of the silicone composition.
The illustrative Examples 26-27 require 0.1% by weight of component E (p. 14). However, the invention provides for the silicone composition comprising 0.01-2% by weight of the rheological agent (see [0037], [0110], [0170]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify the silicone composition of Achenbach to comprise from 0.6% to 4% by weight of the at least one component E with respect to the total weight of the silicone composition because Achenbach teaches a percent composition for the claimed component in the composition overlapping the claimed range.

Regarding claim 4, Achenbach teaches the method according to claim 1. Achenbach does not explicitly disclose the compositions of claim 1 further comprise one or more hydroxyl functional silicone resins.
Achenbach teaches that additives, such as silicone resins, known to those skilled in the art may be included in the composition in order to achieve specific profiles of properties ([0173]). The instant specification submits that hydroxyl functional silicone resins are well known silicone resins (p. 20).
It would have been obvious to one of ordinary skill in the art to modify the method of Achenbach to include one or more hydroxyl functional silicone resins in the composition of claim 1 in order to achieve desired properties because Achenbach teaches the addition of known silicone resins for this purpose.

Regarding claim 5, Achenbach teaches the method according to claim 1. Achenbach does not provide a specific example with constituent amounts meeting the claimed composition.
However, Achenbach teaches a general silicone composition comprising per 100% by weight of the silicone composition: 
from 50-95% by weight of the at least one organosilicon compound A ([0031], overlapping the claimed 55-80% by weight of at least one organopolysiloxane compound A), 
from 1-10% by weight of the at least one organosilicon compound B ([0032], overlapping the claimed 0.1-4% by weight of at least one organohydrogenopolysiloxane compound B), 
from 1-50% by weight of the at least one reinforcing silica filler D ([0036], [0096], overlapping the claimed 5-40% by weight of at least one reinforcing silica filler D), 
from 0.01-2% by weight of the at least one rheological agent E ([0037], overlapping the claimed 0.3-4% by weight of at least one organopolysiloxane-polyoxyalkylene copolymer E),
0.1 to 500 ppm by weight of the catalyst ([0034], platinum [0085]; preferably 1-50 ppm by weight [0090], corresponding to 0.0001-0.005% by weight and overlapping the claimed 0.0002 to 0.01% by weight of platinum), and 
from 0-30% by weight of auxiliaries other than D and E ([0042], inhibitor [0086], [0173] overlapping the claimed 0.01 to 0.2% by weight of at least one crosslinking inhibitor F).

The composition of Example 27 (p. 14) appears to meet the claimed composition (75% A, 15 ppm C – corresponding to 0.0015%, 20% D), other than reciting 5.0% by weight of component B instead of the claimed 0.1-4%, 0.1% by weight of component E instead of the claimed 0.3-4%, and 0.0025% by weight of component F (which can correspond to an inhibitor) instead of the claimed 0.01-0.2% by weight of the at least one crosslinking inhibitor F.
However, as shown above, the invention provides for overlapping ranges of 1-10% by weight of component B, 0.01-2% by weight of component E, and 0-30% by weight of additives corresponding to component F.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art that Achenbach teaches the method including the claimed silicone composition because Achenbach teaches a general composition with ranges overlapping the claimed ranges. It would have been obvious to one of ordinary skill in the art to modify the composition of Example 27 with constituent amounts meeting the claimed composition because Achenbach teaches overlapping ranges for the claimed compounds in the composition.

Regarding claim 6, Achenbach teaches the method according to claim 1. Achenbach does not disclose the 3D printer is an extrusion 3D printer.
The disclosure of Achenbach is directed to “jetting” methods, described as involving dropwise deposition in layers of the higher-viscosity silicone compositions ([0219], [0225]). A dosage system including a pressurized reservoir vessel/cartridge is connected to a dispensing nozzle in order to deposit the compositions ([0223]).
The instant specification describes an extrusion 3D printer as a 3D printer where material is extruded through a nozzle, (syringe), or orifice during the additive manufacturing process (p. 6). The addition-crosslinking silicone composition to be dispensed through the nozzle may be supplied from a pressurized cartridge-like system, including a nozzle with an associated fluid reservoir (pp. 6-7). The instant disclosure provides no indication that the extrusion 3D printer requires specific structure other than a nozzle and the cartridge-like supply system. The instant disclosure provides no indication that the silicone compositions are supplied as a solid or in filament-form.
Within the context of the instant disclosure, it would be obvious to one of ordinary skill in the art that the 3D printer of Achenbach reads on either a material jetting or extrusion 3D printer, and the 3D printer of Achenbach is indistinguishable from the instantly disclosed “extrusion 3D printer.”

Regarding claim 7, Achenbach teaches the method according to claim 6. Achenbach discloses using a nozzle with a nozzle diameter of 200 μm ([0223], [0226]), within the claimed ranges.

Regarding claim 8, Achenbach teaches the method according to claim 7. Achenbach does not explicitly disclose that, when printing, the distance between the nozzle and the substrate or the previous layer is from 70 to 130%, optionally from 80 to 120% of the nozzle average diameter.
Achenbach describes a distance as a relevant dosage/printing parameter ([0223]) but does not provide a specific distance used in the process. In a general description of the deposition method, Achenbach provides that a particular minimum distance of the nozzle outlet from the working plane is necessary, but on the other hand, the position of a droplet at an exact location is adversely affected with increasing time of flight, and therefore in practice, it is necessary to find an optimal distance between the nozzle and the substrate ([0014]). In this context, Achenbach states that the distance is typically in the region of a few millimeters (i.e., a few thousand microns) ([0014]). 
With a nozzle average diameter from 50-2000 μm (instant claim 7) or 50-500 μm (Achenbach [0014]), Achenbach’s disclosure of a distance of a few millimeters (or a few thousand microns) is considered an approaching or similar numerical range to the claimed distance of 70-130%, or 80-120%, of the nozzle average diameter. For example, 130% of 500 μm is 650 μm, or 0.65 mm. 130% of 2000 μm is 2600 μm, or 2.6 mm. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05.
Even without the disclosure of a distance from Achenbach, one of ordinary skill in the art, upon reading the above-referenced paragraphs of Achenbach, would recognize that the printing distance is a result-effective variable where an optimal distance must be determined for successful results. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") 
A distance similar to the nozzle average diameter would be an obvious printing distance in deposition printing because it would be expected to correspond to an expected size of the deposited material and thickness of a layer. Achenbach teaches the distance should be at least this length in order to form a droplet or droplets, and only larger to a certain extent in order to avoid adverse effects associated with increased time of flight.
It would have been obvious to one of ordinary skill in the art that Achenbach teaches the claimed distance because Achenbach teaches a similar or approaching distance, and furthermore, Achenbach teaches the distance is a result-effective variable and one of ordinary skill in the art could have arrived at the claimed invention through routine optimization in view of Achenbach.

Regarding claim 9, Achenbach teaches the method according to claim 1. In the Examples 26-27, Achenbach is silent regarding no heat or radiation energy being applied during or between the steps 1) to 3) prior to the printing of at least 10, optionally 20, layers.
In the generic printing process, Achenbach teaches continuous irradiation of the deposited material ([0225]).
However, Achenbach teaches a version of the process where a green body having dimensions of 20x20x10 mm is built up layer-by-layer without UV irradiation, and only then cross-linked by irradiating the green body (Example 7 [0234]). With a height of 10 mm, and a nozzle diameter of 200 μm ([0223], [0225]), one of ordinary skill in the art would expect that more than 10 or 20 layers were applied in the process to produce the specified green body. 10 mm is equivalent to 10000 μm, and divided by 200 μm (corresponding to an expected approximate layer thickness), corresponds to at least approximately 50 layers.
It would have been obvious to one of ordinary skill in the art to modify the method of claim 1 to specify that no heat or radiation is applied during or between the steps 1 to 3 prior to the printing of at least 10, optionally 20, layers, because Achenbach teaches a modified process including the claimed step with a similar composition and one of ordinary skill in the art could apply the same step with a reasonable expectation of success.

As to claim 10, Achenbach teaches a silicone elastomer article produced by the method as claimed in claim 1, because Achenbach teaches the use of a silicone composition (e.g., Examples 26-27) meeting claim 1 to produce a silicone elastomer article. One of ordinary skill in the art would expect that the resulting product is substantially identical to the claimed product because they are comprised of the same components. In the event any differences can be shown for the product of the product-by-process claim and the product taught by Achenbach, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of showing of unexpected results.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Also, "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Since Achenbach teaches a 3D printing process to produce silicone elastomer parts, and the disclosure shows a composition for use in the process meeting the composition of claim 1, it is reasonable to expect that the articles produced in Achenbach and by instant claim 10 are substantially identical.

Regarding claim 11, Achenbach teaches the silicone composition crosslinkable through addition reactions as set forth in claim 1 (see above for claim 1) with a 3D printer meeting the instantly disclosed extrusion 3D printer or material jetting 3D printer ([0219], [0223]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2016150991 A, regarding the composition.
CN 103937257 A, regarding the composition with reference to extrusion.
US 20160280918 A1, regarding the composition.
US 20090062417 A1, regarding the composition and manufacturing of extrusion articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754